GANTT, J.
Mandamus, $3,741.03, for salary for relator as sergeant and one other as patrolman. Judgment for defendants and relator appealed. Both claimants had fully served whatever terms they were entitled to and were merely holding at the pleasure of the hoard when they were retired. The case, therefore, falls within the rule laid down for officers _ and privates in State ex rel. Rife v. Hawes, reported at page 360 of this volume. The judgment of the circuit court is for the right party and it is affirmed.
All concur.